DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.

Response to Amendment
Amendment filed 6/1/2022 has been entered and fully considered. Claims 1-10 and 12-21 are pending. Claim 11 is cancelled. Claims 1-7 are withdrawn. Claim 8 is amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 8 has been amended to reintroduce titanium and to require that the annular brazing layer consists of the nickel alloy with an alloying element. Fujii explicitly discloses a brazing material with a main component, an active metal and a third component. The third component, as set forth in the Outstanding Office Action, functions to lower the melting point and improve the fluidability of the brazing material. Since the claimed brazing material excludes materials not claimed, the instant claims cannot be obvious over the cited art. 
Examiner respectfully disagrees. Fujii indicates that the brazing material, at its most simple form, comprises a metal selected from the group consisting of copper, aluminum and nickel and 10 wt% of at least one active metal selected from the group consisting of magnesium, titanium, zirconium and hafnium (Column 1, lines 55-65). The third component is an optional component (Column 3, lines 6-15). The previously present claims did not preclude a component from the braze not presently claims, whereas the presently presented claims do. This feature will be addressed in this Official Correspondence. Examiner also notes that while the braze is limited to only those materials claimed, the braze is not limited to only one of the alloying elements claimed. Thus, there still could be multiple alloying elements in the nickel to form a nickel alloy, and also having only the alloying elements claimed. Thus, the alloy of the prior art could be a nickel-aluminum-titanium alloy and meet the claim requirements of the claimed nickel alloy. 
Applicant argues that Fujii adds aluminum for improved fluidability, however, aluminum is added to the claimed invention (along with the other claimed elements of the brazing layer) to provide hermeticity. Thus, Fujii is trying to solve a different problem than the claimed invention. “Cherry picking” elements from a secondary reference that is used to solve a different problem has no bases for a motivation to combine the cited reference. 
Examiner respectfully disagrees. The courts have generally held that the reason or motivation to modify the reference may often suggest what the inventor had done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). MPEP 2144., IV. 
In the instant case, the motivation to add aluminum does not have to center around its ability to form a hermetic joint, as is done in the instant invention. The motivation to add aluminum to the primary metal may reasonably involve other motivations not considered by the instant inventor. 
Applicant argues that Elliot generally references a titanium-nickel alloy, it is notable that there is a contiguous further discussion of a titanium zirconium alloy. Thus, this disclosure appears to use titanium as a main alloying element, not nickel. 
While Elliot would appear to indicate that the alloy is primarily titanium, The rejection of claim 8 is now citing Fujii as the primary reference given that the brazing material is now excluding other materials not listed. 




 (US 2013/0186940).Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-10, 12, 14-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJII et al. (US 6,106,960) in view of  ELLIOT et al. (US 2013/0186940) 
With respect to claim 8, FUJII et al. discloses a multilayer brazed assembly (Column 1, lines 45-65) comprising an upper plate, 7a, comprising aluminum nitride and a lower plate, 7b,  comprising aluminum nitride, with the brazing layer disposed between said plates  (Figures 7a-7c; Column 4, lines 30-45) to form an electrostatic chucking device for use in semiconductor processing and must resist corrosive gasses (Column 4, lines25-30; Column 7, lines 35-60). The brazing layer consist of nickel and up to 10 wt% of an alloying material selected from titanium, magnesium and zirconium (Column 1, lines 55-68). 
FUJII et al. does not explicitly disclose that the brazing layer forms an annular layer between an outer periphery of the plates to define an inner space between the plates and hermetically seals the inner space from an area outside of the annular brazing layer. 
ELLIOT et al. discloses a multilayer hermetically sealed plate assembly (Abstract; Figure 35) comprising a brazing material between upper and lower plates made of aluminum nitride (Paragraph [0147], [0079]; Figure 35). The assembly is adapted for use in semiconductor processing (Paragraph [0147]) and forms an electrostatic chuck (Abstract; Paragraphs [0008], [0107], [0142]). The brazing layer is an annular joining layer between the upper and lower plates and hermetically joins the outer periphery of the plates to each other (Paragraph [0147]; Figure 35) to form an  interior space therebetween sealed from the exterior of the assembly (Paragraphs [0084]-[0087] and [0147]). The joint is adapted to withstand environments within a process chamber during processing and an oxygenated atmosphere which may be seen within an electrostatic chuck (Paragraphs [0008]) and separates atmospheres on either side of the joint (Paragraph [0053]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the braze of FUJII et al. as an annular brazing layer disposed between upper and lower plate layers between an outer periphery of said plates thereby defining an inner spaced between the plates which is hermetically sealed, as taught by ELLIOT et al. so that the atmospheres on either side of the joint can be separated and the chuck can withstand environments in semiconductor processing. 
With respect to claim 9, FUJII et al. discloses that the upper and lower plates are aluminum nitride (Column 4, lines 30-45). 
With respect to claim 10, FUJII et al. discloses that one of the alloying elements is aluminum in an amount of between 1-12 wt% (Column 3, lines 3-25). 
With respect to claim 12, FUJII et al. discloses that one of the alloying elements is silicon in an amount of between 1-12 wt% (Column 3, lines 3-25).
With respect to claims 14-16, FUJII et al. does not explicitly disclose an electrode between the plates. ELLIOT et al. discloses an electrode between the upper and lower plates (Paragraph [0149]; Figure 36). ELLIOT et al. further discloses that the electrode and brazing layer comprise the same material (Paragraph [0146]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the electrode of ELLIOT et al. between the plates of FUJII et al., having the same material as the brazing layer, so that the chuck can be supplied with power for a heater or other function. 
With respect to claims 18-20, ELLIOT et al. discloses that the joining layer is an annular disc (e.g., annular ring) (Paragraphs [0146] and [0147]). While it isn’t explicitly disclosed that the brazing ring surrounds the periphery of the electrode. It would have been obvious to surround the electrodes periphery with the brazing layer so that the electrode can be hermetically sealed between the plates. Moreover, the annular brazing layer forms a ring around the periphery of the plates (Paragraph [0147]; Figure 35)


___________________________________________________________________
Claims 13, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJII et al. (US 6,106,960) in view of  ELLIOT et al. (US 2013/0186940)  as applied to claims 8-10, 12, 14-16 and 18-20  above, and further in view of GASSE (US 2003/0038166).
With respect to claim 13, modified FUJII et al. does not explicitly disclose that the alloying element is chromium in an amount of between 1 and 10 wt%. GASSE discloses that chromium is an alloying element and forms a non-reactive refractory brazing solder (Paragraph [0069]). The chromium is present in an amount of between 5.5 and 66 wt% (Paragraph [0092]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide chromium in the braze of modified FUJII et al., as taught by GASSE, so as to form a refractory and non-reactive joint. 
With respect to claims 17, modified FUJII et al. discloses an electrode between the upper and lower plates (ELLIOT et al.; Paragraph [0149]; Figure 36). Modified FUJII et al. further discloses that the electrode and brazing layer comprise the same material (ELLIOT et al.; Paragraph [0146]). 
With respect to claim 21, modified FUJII et al. discloses that the joining layer is an annular disc (e.g., annular ring) (ELLIOT et al.; Paragraphs [0146] and [0147]). While it isn’t explicitly disclosed that the brazing ring surrounds the periphery of the electrode. It would have been obvious to surround the electrodes periphery with the brazing layer so that the electrode can be hermetically sealed between the plates. 



Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745